Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This office action is in response to an amendment received on 9/27/22 for patent application 17/380,724.
2.	Claims 4,5 are amended.
3.	Claims 1-20 are pending.

RESPONSE TO ARGUMENTS
Applicant argues#1
The Office Action, on page 3, states “These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors; business relations)’ (emphasis added).

Applicant respectfully disagrees and submits that the independent claim limitations are not merely directed to commercial or legal interactions. Notably, at least the limitations of “receiving, by a payment network server from a user device, a connection request comprising a pre-defined radio frequency input for establishing a secure radio frequency connection between the user device and a merchant server of a merchant; facilitating, by the payment network server, establishment of the secure radio frequency connection between the user device and the merchant server over a pre-defined radio frequency provided in the pre-defined radio frequency input; receiving, by the payment network server, a payment request signal comprising a pre-defined radio frequency information from an issuer server associated with an issuer of a payment account of a user of the user device; fetching, by the payments network server, a merchant information associated with the pre-defined radio frequency from a database,” as recited in claim 1 (emphasis added) cannot be examples of agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations as alleged.
Examiner Response
Examiner respectfully disagrees.
The two receiving steps (receiving a connection request…  ; receiving a payment request signal…..) and the fetching step, (akin to retrieving) are considered to be extra-solution activity and not more than what is considered well-understood, routine, conventional activity in the field (WURC), as it is claimed in a merely generic manner.
The limitation ( facilitating, establishment of the secure radio frequency connection between the user and the merchant over a pre-defined radio frequency provided in the pre-defined radio frequency input) is generally linking the identified abstract idea to a particular technological field (communications between computing devices).
The rejection is maintained.


Applicant argues#2
Notably, just like “the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010) (emphasis added), Applicant respectfully submits that the human mind is not equipped to establish “the secure radio frequency connection between the user device and the merchant server over a pre-defined radio frequency provided in the pre-defined radio frequency input” as recited in claim 1 (emphasis added).

Examiner Response
Examiner respectfully disagrees.
The claim elements (the secure radio frequency connection between the user device and the merchant server over a pre-defined radio frequency provided in the pre-defined radio frequency input) are additional elements that are generally linking the identified abstract idea to a particular technological field (communications between computing devices).
The rejection is maintained.





Applicant argues#3
Further, Applicant respectfully submits that at least the above identified limitations of claim 1 are similar to the claim under Example 38, on page 6 of the 2019 PEG, regarding which the 2019 PEG, on page 7, states (Underlined emphasis added, Bold emphasis in original):  “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. The claim is eligible because it does not recite a judicial exception.”  Therefore, the limitations of claim 1 are not related to a method of organizing human activity. Thus, claim 1 is patent eligible because it does not recite a judicial exception.
For at least similar reasons, independent claims 12 and 20 do not recite a judicial exception and are thus patent eligible. Further, dependent claims 2-11 and 13-19 are also eligible as they depend from claims 1 and 12 respectively.

Examiner Response
Examiner respectfully disagrees.
The claims are reciting a commercial interaction, see the section 101 rejection below.


Applicant argues#4
For example, at least the claim limitations of “providing, by the payment network server, an application on the user device configured to facilitate the user to input the pre-defined radio frequency and initiate the payment transaction from the user device” as recited in claim 2, “the application is further configured to facilitate the user of the user device to search for the merchant using a name search of the merchant if the user is unaware of the pre-defined radio frequency” as recited in claim 3, and “prior to fetching the merchant information associated with the pre-defined radio frequency from the database, the payment network server is configured to transmit a request signal to an agency server associated with an agency maintaining the database, the request signal including a request to link the merchant account with the pre-defined radio frequency in the database” as recited in claim 4 cannot be grouped under commercial or legal interactions. Claims 2-4 are submitted to be eligible for these additional reasons.
Examiner Response
Examiner respectfully disagrees.
Claim 2 is further defining the abstract idea recited in independent claim 1. The limitations in bold (providing, by the payment network server, an application on the user device configured to facilitate the user to input the pre-defined radio frequency and initiate the payment transaction from the user device) are part of the identified abstract idea.
The payment network server, application on the user device are additional elements that are recited at high level of generality and are being used as a tool to implement the steps of the identified abstract idea.
Claim 3 is further defining the abstract idea present in claim 1.
The limitations in bold (wherein the application is further configured to facilitate the user of the user device to search for the merchant using a name search of the merchant if the user is unaware of the pre-defined radio frequency).
The application of the user device is recited at a high level of generality and are being used as a tool to implement the steps of the identified abstract idea.
Claim 4 is further defining the abstract idea present in claim 1.
The limitations in bold (wherein prior to fetching the merchant information associated with the pre-defined radio frequency from the database, the payment network server is configured to transmit a request signal to an agency server associated with an agency maintaining the database, the request signal including a request to link the merchant account with the pre-defined radio frequency in the database.
The additional elements (the database, payment network server, agency server) are  recited at a high level of generality and are being used as a tool to implement the steps of the identified abstract idea.
The rejection is maintained.



Applicant argues#5
Applicant submits that the present Application discloses (emphasis added): [0002] The present disclosure generally relates to a payment technology and, more particularly to, methods and systems for processing payment transactions for a merchant using a radio frequency allocated to the merchant. [0024] The term “pre-defined radio frequency” used throughout the description refers to a specific radio frequency (for e.g., 95.2 MHz) which will be allocated to a merchant by an agency after completion of a registration process of the merchant. This radio frequency can be used by a user of the user device to establish a secure radio frequency connection with the merchant server and make a payment transaction to the merchant. [0053] ... The sensitive data related to the merchant 114 will only be stored on the database 148 maintained by the agency server 120. This ensures the privacy and security of the merchants' personal and account details... [0121] Various embodiments of the present disclosure offer multiple advantages and technical effects. For instance, the present disclosure facilitates a user to make a payment to a merchant from within the vicinity of a radio frequency connection which in general has a large range area. The users do not have to stand in long queues and wait for their products to be billed and pay at the Point of Sale terminal (POS). In some embodiments, the users can select one or more products on the application or alternately, they may visit the store and pick up products required by them and make the payment for the corresponding purchase from a user device from anywhere inside the vicinity of radio connection. The radio connection is an isolated connection and is made highly secure so that the data flowing between the end points of the connection is not exposed for hackers and fraudsters. The secure tunnel created between the user device and merchant server facilitates highly secure and isolated data communication, and a larger range of connectivity for the user device. Thus, the present Application provides a practical application that allows a user device to (1) establish a secure connection with a merchant using a radio frequency allocated to the merchant, and (2) make payment to the merchant using the radio frequency from within the vicinity of the radio frequency connection which in general has a large range area. As such, the present Application “ensures the privacy and security of the merchants' personal and account details” because the connection as well as the payment to the merchant are facilitation using the pre-defined radio frequency.
Thus, claim 1 is eligible because the claim has practical applications and improvements at least in a technical field of “payment technology and, more particularly to, methods and systems for processing payment transactions for a merchant using a radio frequency allocated to the merchant” (Application, paragraph [0002], emphasis added). 
Examiner Response
Examiner respectfully disagrees.
Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
Now turning to the instant specification, paras 38, 48, 54, 64, 65, 115, 116 reproduced below:

[0038] FIG. 1 illustrates an exemplary representation of an environment 100 related to at least some example embodiments of the present disclosure. The environment 100 generally includes a user device 104 being used by an user 102, a payment network server 106, a payment network 110, an acquirer server 108 associated with a merchant account of the merchant 114, an issuer server 112 associated with the payment account of the user 102, a merchant server 116 associated with the merchant 114 and a secure radio frequency (RF) connection 118 established between the user device 104 and the merchant server 116, an agency server 120 which may be maintained by the government or any third party agency. The payment network 110 maybe coupled to and is in communication with (and/or with access to) a network 122. The network 122 may include, without limitation, a local area network (LAN), a wide area network (WAN) (e.g., the Internet), a mobile network, a virtual network, and/or another suitable public and/or private network capable of supporting communication among two or more of the entities illustrated in FIG. 1, or any combination thereof. For example, the network 122 may include a combination of different networks, such as a private network made accessible by the payment network server 106 to the acquirer server 108, the issuer server 112, the user device 104, the merchant server 116 and the agency server 120, and, separately, a public network (e.g., the Internet) through which the acquirer server 108, the issuer server 112, user device 104, merchant server 116, the agency server 120, and the payment network server 106 may communicate among each other.

0048] Further in an embodiment, a secure radio frequency connection 118 is established between the user device 104 and merchant server 116 over the radio frequency facilitated by a radio communication component 124. The radio communication component 124 maybe a city- wide antenna or a satellite which facilitates the user to communicate over the pre-defined radio frequency. A successful connection message is sent to the user device 104 from the merchant server 116 over the secure RF connection 118 after the successful establishment of the connection. Further in an embodiment, after the completion of the payment from the user's payment account to the merchant account, a second confirmation message is sent to the user device 104 directly from the merchant server 116 over the secure radio frequency connection 118. Thus, the user may receive two confirmation messages, one from the issuer server 112 and another one directly from the merchant sever 116. The second confirmation may also include a transaction number, a confirmation ID. In some embodiments, the second confirmation message may include the one or more products associated with the product requirement.

[0054] The radio communication component 124 is configured to facilitate communication over the pre-defined radio frequency. The radio communication component 124 may be a city- wide antenna, a satellite and the like which will be maintained by the merchant as per the merchant requirements. A plurality of merchants may register and get a pre-defined radio frequency allocated to themselves by the above mentioned process. All the data and frequency management is taken care of by the agency server 120. Additionally, a list of merchants mapped to their pre- defined radio frequencies will be stored in the memory 128 of the payment network server 106 as well

[0064] As shown in the FIG. 3, the user 102 is associated with a user device 104. The user device 104 may be one of a Smartphone, Laptop, Desktop Computer, Tablet, and the like. The user device 104 includes a plurality of components. The display 132 maybe a touch screen display and may act as an interface for the user 102 to use the application provided by the payment network server 106. The processor 134 includes a component called payment network application engine 134a. This component is configured to facilitate the application provided by the payment network server 106. The memory 136 may store any data related to the user and the application. The communication interface 138 is configured to facilitate any type of communication between the components of the user device 104 and any other server system residing at remote locations. 

[0065] The user 102 may input a pre-defined radio frequency the application on the user device 104 in order to establish a secure RF connection 118 with the merchant server 116 as discussed in FIG. 2. After the secure RF connection 118 is established, the user 102 may be directed to a payment page. The user 102 may be displayed with a page on the user device 104 where he/she can choose a payment method and authenticate his identity to confirm the payment. For example, the user 102 may choose to pay through a debit card issued to him by "QRS bank". Now, the payment transaction request will be sent to the issuer server 112 which may be a server associated with QRS bank. The issuer server 112 is configured to further request the user 102 to authenticate his/her identity. The user 102 may, at this point authenticate his/her identity by any of the standard authentication methods as defined by the issuer bank. 



[00115] The user device 800 can support one or more input devices 820 and one or more output devices 830. Examples of the input devices 820 may include, but are not limited to, a touch screen / a display screen 822 (e.g., capable of capturing finger tap inputs, finger gesture inputs, multi-finger tap inputs, multi-finger gesture inputs, or keystroke inputs from a virtual keyboard or keypad), a microphone 824 (e.g., capable of capturing voice input), a camera module 826 (e.g., capable of capturing still picture images and/or video images) and a physical keyboard 828. Examples of the output devices 830 may include, but are not limited to, a speaker 832 and a display 834. Other possible output devices can include piezoelectric or other haptic output devices. Some devices can serve more than one input/output function. For example, the touch screen 822 and the display 834 can be combined into a single input/output device. 

[00116] A wireless modem 840 can be coupled to one or more antennas (not shown in the FIG. 8) and can support two-way communications between the processor 802 and external devices, as is well understood in the art. The wireless modem 840 is shown generically and can include, for example, a cellular modem 842 for communicating at long range with the mobile communication network, a Wi-Fi compatible modem 844 for communicating at short range with an external Bluetooth-equipped device or a local wireless data network or router, and/or a Bluetooth- compatible modem 846. The wireless modem 840 is typically configured for communication with one or more cellular networks, such as a GSM network for data and voice communications within a single cellular network, between cellular networks, or between the user device 800 and a public switched telephone network (PSTN).


It can be seen can be seen from the instant specification that there is no technical explanation of the asserted improvement (payment technology) and reflected in the claims. The additional elements in the claim (the payment network server, user device, issuer server, and database) are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. 
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
 The rejection is maintained

Applicant argues#6
These applications are similar to the practical application as identified in claim 1 under example 40, on page 10-11, of the “Subject Matter Eligibility Examples: Abstract Ideas” in which it is found that “...the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.” (Underlined emphasis added, Bold emphasis in original). Similarly, the present Application provides a specific improvement over prior systems, resulting in using the pre-defined radio frequency for establishing secure connection with the merchant as well as for a payment transaction to the merchant. Thus, claim 1 as a whole integrates the method of organizing human activity (even if it is erroneously determined to be a method of organizing human activity) into a practical application and is patent eligible.
For at least similar reasons, independent claims 12 and 20 are patent eligible. Further, dependent claims 2-11 and 13-19 are also eligible as they depend from claims 1 and 12 respectively.
Examiner Response
Examiner respectfully disagrees.
The claims of the instant application are unlike hypothetical example 40.
In Example 40, the explanation states on the bottom of page 11, “the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring.

In the claims of the instant invention there is no improvement to a prior art system, and there is no improvement to any improvement to monitoring of network data.
Therefore the claims are unlike claim 1 of hypothetical example 40.
The rejection is maintained.


Applicant argues#7
Applicant respectfully submits that the court in STEVEN EF. BERKHEIMER v. HP INC. stated “The mere fact that something is disclosed in a piece of prior art ... does not mean it was well-understood, routine, and conventional” (slip op. page 14). Similarly, while the Internet and the computer had been known for quite some time before DDR HOLDINGS v. HOTELS.COM, the court stated “As an initial matter, it is true that the claims here are similar to the claims in the cases discussed above in the sense that the claims involve both a computer and the Internet. But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (slip op. page 20). Hence, it does not follow that a claim that recites these limitations be considered as patent-ineligible. Applicant submits that the claims recite specific features that render the claims patent-eligible, much like the case in DDR Holdings, where while the computer and the Internet were acknowledged to be known, the claims were found patent-eligible (slip op. page 24).
Examiner Response
Examiner respectfully disagrees.
As far as the comparison to DDR is concerned, the patent at issue in DDR provided and Internet-based solution to solve a problem unique to the Internet ( the problem in DDR Holdings (conventional Internet hyperlink protocol preventing websites from retaining visitors),  that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of steps after the click of a hyperlink advertisement.
In the instant invention , the claimed solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer" analysis. Id. 
(Steps for processing a payment transaction) is a business problem.
Applicant is trying to solve this business problem with the use of technology.
The additional elements (the payment network server, user device, issuer server, and database) are recited at a high level of generality and are operating in their ordinary capacity as a tool to implement the steps of the identified abstract idea.
Therefore the claimed invention is unlike DDR.
The rejection is maintained.

Applicant argues#8
Further, the court in Bascom Global Internet Services, Inc. v. AT&T Mobility LLC states “The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. As is the case here, an inventive concept can be found in the non- conventional and non-generic arrangement of known, conventional pieces.” (emphasis added).   In the present Application, the claims recite a new use of a radio frequency. An inventive concept is found at least because the present Application provides “processing payment transactions for a merchant using a radio frequency allocated to the merchant.” (Application, paragraph [0002], emphasis added). In particular, the merchant does not need to disclose personal and account details which “ensures the privacy and security of the merchants' personal and account details” (Application, paragraph [0053], emphasis added).
Hence, as discussed above and contrary to the Office’s interpretation of Applicant’s claimed invention as being directed to an abstract idea, claims 1, 12, and 20 recite limitations that are not an abstract idea, nor a well-understood, routine and conventional activity previously known to the industry. Thus, independent claims 1, 12, and 20 are submitted to be patent eligible. Further, dependent claims 2-11 and 13-19 are also eligible as they depend from claims 1 and 12 respectively.

For at least the foregoing reasons, Applicant respectfully requests that the rejections of claims 1-20 under 35 U.S.C. 101 be withdrawn.
Examiner Response
Examiner respectfully disagrees.
BASCOM was found patent eligible because the ordered combination was directed toward solving a problem arising in the realm of computer networks, providing a solution rooted in computer technology.  BASCOM provided a filtering of content that was not independent of the internet.  The ordered combination of elements as set forth by BASCOM, describe a customized filtering tool with customizable features specific to each end user.  
It was the non-conventional and non-generic arrangement of known conventional elements which made BASCOM patent eligible.
Whereas as discloses in the instant specification in paras 38, 48, 54, 64, 65, 115, 116 discloses computing devices recited at a high level of generality which are being used as a tool to implement the steps of the identified abstract idea.
These recitations from the specification do not disclose a non-conventional and non-generic arrangement of known conventional pieces as was the case in Bascom.
Therefore the claimed invention is unlike the invention in Bascom.
Also see the Response to Applicant argues#5 above.
The rejection is maintained.

Applicant argues#9
Claim 1, in part, recites “receiving, by a payment network server from a user device, a connection request comprising a pre-defined radio frequency input for establishing a secure radio frequency connection between the user device and a merchant server of a merchant” (emphasis added).
Thus, Carlson at best discloses establishing a connection between a user device and an interrogation device such as a contactless reader associated with a merchant using NFC. Notably, the claimed “a payment network server” is patentably distinct from a contactless reader disclosed in Carlson. In particular, if a request to establish a connection over NFC is with a merchant terminal, the connection will be established with that merchant terminal only.
Notably, NFC operates in a frequency range centered on 13.56 MHz and all contactless readers associated with different merchants operate in the same frequency range. As such, Applicant respectfully submits that payment transactions for a merchant cannot be processed using NFC only.
as original. Therefore, Applicant respectfully submits that it would be improper to make final a next Office Action that includes any rejection(s) at least of claims 1-3 and 6-20 based on newly cited art, or new grounds of rejection.
Examiner Response
The 35 U.S.C 103 rejection for claims 1-20 are hereby withdrawn.

				Claim Rejections - 35 USC § 101

 35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 12, and 20 are directed to a method (claim 1), a machine (claim 12), and a non-transitory computer readable storage media (claim 20). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention.
Under Step 2A, Prong One of the 2019 PEG, claim 12 recites a machine, claim 20 a non-transitory computer readable storage media, and claim 1 recites a method performing actions e.g., organizing human activity as described further below. Using limitations of claim 12 to illustrate, the claim recites the limitations (abstract language emphasized in bold; additional claim limitations underlined): A payment network server, comprising: a communication interface configured to communicate with an issuer server, an acquirer server, an agency server, and a user device via one or more networks ; a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the payment network server to perform at least in part to: receive, from the user device a connection request comprising a pre-defined radio frequency input for establishing a secure radio frequency connection between the user device and a merchant server of a merchant, facilitate establishment of the secure radio frequency connection between the user device and the merchant server over a pre-defined radio frequency provided in the pre-defined radio frequency input, receive a payment request signal comprising a pre-defined radio frequency information from the issuer server associated with an issuer of a payment account of a user of the user device, fetch a merchant information associated with the pre-defined radio frequency from a database, process a payment transaction from the payment account to a merchant account based at least on the merchant information, and facilitate a transmission of a payment notification signal to the merchant server and the user device of a successful payment transaction from the payment account of the user to the merchant account.
These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed inventions allow for, {receiving} a connection request {...} for establishing {...} connection between the user {...} and a {...} merchant, {and receiving} a payment request signal ... {claim 12}, wherein independent claims 1 and 20 recite similar limitations. At least these limitations recite a commercial interaction, specifically, a commercial interaction involving sales activities or behaviors. The general recitation of communicating with a network, an issuer server, an acquirer server, an agency server, a user device, a memory and a processor, being considered in combination with the abstract idea do not take the claims out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.


Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements as shown above including, {receiving} a payment request signal comprising a pre-defined radio frequency information from the issuer server associated with an issuer of a payment account of a user of the user device, {fetching} information {...} from a database, {processing} a payment transaction from the payment account to a merchant account based at least on the merchant information, {and facilitating} a transmission of a payment notification signal.

However, these functions are recited at a high level of generality (i.e., as a general means of receiving and transmitting data for a transaction e.g., “payment request’ data, which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g).

Further, the additional elements of communicating with network an issuer server, acquirer server, agency server, a user device, a memory and a processor, are recited at a high-level or generality (e.g., a generic computer network performing generic computer functions of, {receiving}, {...} a connection request comprising a pre- defined radio frequency input for establishing a secure radio frequency connection {...}, {facilitating} establishment of the secure radio frequency connection {...} over a pre-defined radio frequency provided in the pre-defined radio frequency input, receive a payment request signal comprising a pre-defined radio frequency information {...} associated with an issuer of a payment account {...}, {fetching} a merchant information associated with the pre-defined radio frequency {...}, {processing} a payment transaction from the payment account to a merchant account based at least on the merchant information, and facilitate a transmission of a payment notification signal {...} of a successful payment transaction; such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). See MPEP 2106.05(h).

Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.

Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field. Applicant's Specification does not provide any indication that additional limitations including, a memory and a processor, communicating with a network, an issuer server, an acquirer server, an agency server, a user device, considered in combination with the abstract idea, amount to no more than mere instructions to apply the exception using generic computer components. See ld. At [00118]-[00120] (describing the use of generic components). In addition, as cited in MPEP 2106.05[d][ii], the mere receiving or transmitting of data over a network is well- understood, routine, and conventional functions when claimed in a merely generic manner, as claimed.

Accordingly, the receiving and transmitting limitations recited are well understood, routine, and conventional activities as is supported under Berkheimer. Thus, the claims are not patent eligible.

Moreover, the limitations of claims dependent on claims 1 and 12 when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above; further, the additional limitations fail to establish that the claims are not directed to an abstract idea. As a result, dependent claims 2-11, and 13-19 merely further define the abstract idea.

The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.

Accordingly, claims 1-20 are not directed to patent eligible subject matter.

No Prior Art rejections
The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant's disclosure.
The closest prior art of record are:
US Patent 10,311,438 to Lewis et al, discloses, “A method and apparatus involve: providing a plurality of products that are each associated with a respective radio frequency identification tag; using radio frequency identification technology to automatically identify specific products in a group of products collected by a shopper; and evaluating whether or not to obtain payment from the shopper based on the radio frequency identification of products in the group. Based on the result of the evaluation, either payment is obtained from the shopper on the basis of the radio frequency identification of products in the group, or else the products in the group are audited, and then payment is obtained on the basis of the products identified by the audit.”
US 2009/0125406 to Lewis et al, discloses, “ A method and apparatus involve: providing a plurality of products that are each associated with a respective radio frequency identification tag; using radio frequency identification technology to automatically identify specific products in a group of products collected by a shopper; and evaluating whether or not to obtain payment from the shopper based on the radio frequency identification of products in the group. Based on the result of the evaluation, either payment is obtained from the shopper on the basis of the radio frequency identification of products in the group, or else the products in the group are audited, and then payment is obtained on the basis of the products identified by the audit.”
US 2016/0321633 to Chandrasekaran et al, discloses, “ A user signs into an application via a user computing device at a merchant system location. The user computing device receives an identifier from a beacon device at the location to transmit to an account management system. The account management system transmits facial templates to the merchant camera device for users who are signed in to the application in range of the merchant beacon device. The user approaches a point of sale device to purchase a restricted product or service. The merchant camera device compares a captured facial image against the received facial templates to identify the user. A merchant POS device operator, after determining that the user is eligible for the restricted product or service based on account information of the user, selects a payment account of the user. The merchant POS device transmits transaction details to the account management system, which processes the transaction with an issuer system.”


                                                                CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        12/15/2022